ITEMID: 001-88802
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ROGOZHIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Mr Valeriy Ivanovich Rogozhin, is a Russian national who was born in 1946 and lives in Vilnus, Lithuania. The Russian Government (“the Government”) were represented by Ms V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 18 April 1992 the applicant was dismissed from work at construction department No. 3 of a joint stock company Yamburggazdobycha (ООО “Ямбурггаздобыча”). Contrary to the requirements of the domestic law the applicant's “work record card” – a history of one's working life used for calculating pensions – was kept by the employer and was not returned to the applicant until 27 March 1998.
On 10 May 1992 the applicant brought proceedings against his former employer seeking to be reinstated. However, since none of the parties appeared for the hearing, on 22 December 1992 the Nadym Town Court of the Yamalo-Nenets Autonomous Region left the applicant's claims unexamined. It appears that the applicant did not attempt to appeal against the above decision.
Six years later, on 3 April 1998, the applicant brought proceedings against his former employer seeking to have the entry on his work record card as regards the date of his dismissal changed to 27 March 1998 and to recover salary arrears. On 15 April 1998 the Nadym Town Court returned the applicant's writ, because he had failed to sign it.
On 3 April 1998 the applicant also brought similar proceedings against his former employer before the Noviy Urengoy Town Court.
Eventually, on 22 October 1998 the Noviy Urengoy Town Court refused to examine the applicant's claims as it had no territorial jurisdiction over the matter. The applicant did not appeal against this decision.
On 15 May 1999 the applicant returned his writ, duly signed, to the Nadym Town Court. On 17 May 1999 the Nadym Town Court asked the applicant to clarify the name and the location of the defendant. Since the applicant did not do so within the prescribed time-limit, on 26 July 1999 the Nadym Town Court returned the writ to the applicant.
Eventually, following a new attempt by the applicant, on 16 October 2000 the Nadym Town Court refused to accept the applicant's writ for lack of territorial jurisdiction over the matter.
On 21 December 2000 the applicant submitted his claims concerning the date of his dismissal and the payment of salary arrears to the Noviy Urengoy Town Court.
On 23 July 2001 the Noviy Urengoy Town Court dismissed the applicant's claims. On 22 November 2001 the Yamalo-Nenets Autonomous Regional Court quashed the judgment on appeal and remitted the case for fresh examination.
Following the fresh examination of the case, on 17 January 2002 the Noviy Urengoy Town Court granted the applicant's claims in part, obliged the defendant to change the date of the applicant's dismissal and to pay certain salary arrears.
On 18 March 2002 the Yamalo-Nenets Autonomous Regional Court upheld the judgment with regard to changing the date of the applicant's dismissal, quashed the rest of the judgment and remitted it for fresh examination.
On 1 April 2002 the hearing of the applicant's case in the part quashed on appeal by the decision of 18 March 2002 was fixed for 20 May 2002.
During the hearing on 20 May 2002 the applicant added to his claims, and the defendant brought a counterclaim.
The next hearing was fixed for 31 May 2002.
Following the applicant's request, on 31 May 2002 the case was assigned to another judge.
On 26 September 2002 the date of dismissal on the applicant's work record card was changed in compliance with the judgment of 17 January 2002, as upheld on 18 March 2002, and the enforcement proceedings in this respect were terminated.
On 5 December 2002 the Presidium of the Yamalo-Nenets Autonomous Regional Court quashed the judgment of 17 January 2002 and the appeal decision of 18 March 2002 by way of supervisory review and remitted the matter for fresh examination.
On 22 January 2003 the Noviy Urengoy Town Court set the hearing for 3 February 2003.
As regards the eleven hearings scheduled between 3 February 2003 and 18 August 2004, they were adjourned either on the applicant's requests or in view of the necessity to examine his petitions (i.e. to clarify the decision of 22 January 2003, to obtain additional evidence, to examine some of the applicant's claims in separate proceedings, to suspend the proceedings, to appoint expert examinations, to involve third parties to the proceedings, etc.). However, the Noviy Urengoy Town Court dismissed those requests and petitions, having concluded that they were aimed at delaying the proceedings.
On 18 August 2004 the Noviy Urengoy Town Court dismissed the applicant's claims in full.
On 2 December 2004 the Yamalo-Nenets Autonomous Regional Court upheld the judgment on appeal.
Although the judgment of 17 January 2002 and the appeal decision of 18 March 2002 were quashed by way of supervisory review, the date of the applicant's dismissal as recorded on his work record card in compliance with the above judgments on 26 September 2002 remained unchanged.
Under Article 99 of the Code of Civil Procedure of 1964 in force until 1 February 2003, a case must be prepared for trial seven days after the writ is lodged. If litigants are from the same town or territory, disputes between them relating to labour issues must be examined by a court of first instance within ten days. Otherwise such disputes must be examined within twenty days.
Under Article 284-1 of the Code of Civil Procedure of 1964, an appeal court must examine an appeal ten days after it is filed.
Under Article 154 of the Code of Civil Procedure of the Russian Federation of 2002, effective as from 1 February 2003, disputes relating to labour issues must be examined within one month after the writ is lodged.
Under Article 348-1 of the Code of Civil Procedure of the Russian Federation of 2002 an appeal court must examine an appeal one month after it is filed.
